 I should like to preface my statement by discharging some special and pleasant duties.
First, Sir, on my own behalf and on behalf of my entire delegation, I wish to offer you our heartiest congratulations on your richly deserved unanimous election to preside over the forty-first session of this Assembly. Your own distinguished record as a skilled and experienced diplomat gives us justified confidence that under your guidance this Assembly will deal successfully with its long agenda. I pledge the maximum co-operation of the Zimbabwe delegation to you in your efforts to guide the Assembly to even greater achievements.
Your distinguished predecessor, Mr. Jaime de Pinies, is equally deserving of our tribute for the able manner in which he discharged the duties of his office and we heartily thank him.
I am pleased, Mr. President, to see seabed on your side our Secretary-General, my friend Mr. Perez de Cuellar, who, as I have learned, is rapidly recuperating from his recent illness. As we all also know, despite problems with his health, the Secretary-General paid full attention to the well-being of the Organization, as is ampLy illustrated by his analytical repeat for this year.
I should begin by noting that the long list of issues on the agenda of this session is truly reflective of the burning and pressing concerns of the international community. In many ways the questions before this Assembly are quite similar to those on the agenda of the recently concluded eighth Conference of Heads of State or Government of Non-Aligned Countries held in Harare from 1 to 6 September 1986. I shall crave the Assembly's indulgence to refer in my statement to some of the important decisions and pronouncements of that historic summit meeting over which I was singularly honored to preside.
Since the adoption on 14 December 1960 by this Assembly of the epoch-making Declaration on the Granting of Independence to Colonial Com tries and People's, resolution 1514 (XV), no less than 60 countries and many millions of people have successfully broken their colonial shackles and are now occupying their rightful places in the Assembly and other international forums. While the Harare Summit Conference of Non-Aligned Countries noted this impressive record with satisfaction and gratification, the leaders also expressed themselves as equally disturbed and disconcerted that the people of Namibia, New Caledonia, Micronesia and other dependent Territories continue to endure colonial domination and exploitation. Both the 1960 Declaration and elementary justice and morality demand that they be granted the right to shape their own destinies.
The question of Namibian independence, end in particular the refusal by the South African apartheid regime to grant that independence despite all the clear and unequivocal decisions and resolutions of the Assembly, constitutes nothing less than a scandal. I do not propose to discuss this issue in any detail, having regard to the recently concluded special session of the Assembly, which yet again addressed it fully. I merely wish to reiterate the following aspects: the United Nations, through its Council for Namibia, is the legal administering authority until such time as Security Council resolution 435 (1978) is implemented and Namibia is free and independent. The racist Pretoria regime is illegally occupying Namibia by military force and entirely against the wishes and aspirations of the Namibian people. Even as we are gathered here, the racist occupation forces are not only exploiting that Territory and its people, they are also massively militarizing Namibia into a formidable launching pad for aggressive acts of State terrorism and military destabilization against neighboring States, especially Angola. In this connection, this Assembly must, as did the recent Harare eighth Summit Conference of Non-Aligned Countries, condemn strongly the Pretoria regime for this and for recruiting, training, financing, directing and infiltrating bandits and mercenary elements into neighboring countries to destabilize and overthrow their Governments.
Equally unacceptable to and condemned by us are the policies of linkage, whereby the independence of Namibia is, in effect, made conditional upon the exit of Cuban troops from neighboring Angola.
Our fears that the United States policy of constructive engagement was not in the interests of peace in our region were later justified by that Government's decision to resort to the arming, equipping and financing of Jonah Savimbi's counter-revolutionaries and bandits for the purpose of overthrowing the legitimate Government of the People's Republic of Angola. This action, which clearly is State terrorism, must surely have the effect of undermining the possibility of a quick and peaceful resolution of the conflicts in our region. What is very urgently required is not criminal collaboration with the murderous Pretoria regime, which is already on the warpath, but the acceleration of its isolation until it offers unconditional co-operation with United Nations efforts to implement resolution 435 (1978) for the independence of Namibia.
Southern Africa is a region truly in crisis. The root cause of conflict in the region is obviously the apartheid system which, according to the eighth Summit Conference of $ton-Aligned Countries, has already jeopardized the sub-continent's peace and security and is threatening international peace and security as well. Only positive and concerted action by the whole international community, not pious resolutions, will break the obduracy of the apartheid regime. The same international oo ran unity which has declared apartheid a crime against humanity and an affront to universal conscience must also take concrete action against this international monster.
The Assembly must laid weight to the call already made by the Organization of African unity (OAU), the Non-Aligned Movement, and recently by the International Conference on Sanctions against Racist South Africa, held in Paris from 16 to 20 June 1986 for the immediate imposition of comprehensive mandatory sanctions against the Pretoria regime. But pending the imposition of comprehensive mandatory sanctions by the Security Council, I wish to commend for the serious consideration of the Assembly the following package of measures endorsed by the recent eighth Summit Conference of Non-Aligned Countries, which includes, but is not limited to, the prohibition of the transfer of technology to South Africa; cessation of export, sale or transport of oil and oil products to South Africa, and of any co-operation with South Africa's oil industry, cessation of further investment in and financial loans to South Africa or Namibia, and of any governmental insurance or guarantee of credits to the regime; prohibition of imports from South Africa of agricultural products, coal, uranium and other mineral commodities; enactment of legislation, or adoption of other measures to comply with United Nations Decree No. 1 for the
 Protection of the Natural Resources of Namibia enacted by the United Nations Council for Namibia in 1974; termination of air and shipping links with South Africa*, cessation of all academic, cultural, scientific and sports relations with South Africa and of relations with individuals, institutions and other bodies endorsing, or based an, apartheid.
Equally disturbing to the international community is the situation in the Middle East, at the core of which is the question of Palestine. Since they were deprived of their land and were callously dispersed in a heart-rending diaspora, the Palestinians have been hounded and even massacred at the hands of Israel and its agents, yet their fighting spirit of resistance continues to rise and soar from the ruins and ashes of enemy brutality and destruction.
No Middle East settlement can be just and comprehensive unless it is based on Israel's total and unconditional withdrawal from all occupied Palestinian and Arab lands, followed by the full restoration of the inalienable rights of the Palestinians. These rights include the right to unimpeded return to their homeland, the right to self-determination and the right to establish their own independent and sovereign State in their own territory. In this regard the idea of an international conference on peace in the Middle East that would include the PIO as a full participant must be pursued with vigor.
Many speakers have already referred in detail to other hotbeds of tension and conflict characterizing the world scene today. I think it is a frightening observation that, at a time when these persistent regional conflicts are threatening to erupt into a conflagration of global dimensions, faith in multilateralism as a central and effective median ism for resolving international tensions and conflicts by peaceful means is on the retreat.
I should like to suggest very strongly that this is the time to intensify and reaffirm our commitment to such principles of the United Nations Charter as non-interference in the affairs of sovereign States, respect for the sovereignty and territorial integrity of other States and the inadmissibility of the threat or use of force in settling international disputes and crises.
loss of faith in the efficacy of those fundamental principles of multilateralism was responsible for the beginning aid perpetuation of the dangerous situations in Kampuchea and Afghanistan, the tragic Iran-Iraq conflict and the situations in Central America, including Nicaragua, the Korean peninsula, Western Sahara, and the Mediterranean region, including Libya and Cyprus. In all these situations we demand that recourse to the theory and practice of "might is right", which can never be justified, be abandoned, for it negates the principles of the Charter and imperils international peace and security.In the same vein, I wish to coax end for its good work the Group of High Level Intergovernmental Experts established by the General Assembly at its fortieth session in accordance with its resolution 40/237 to review the efficiency of the administrative and financial functioning of the United Nations. The Group's observations, analyses and recommendation as contained in its report, which is submitted to the Assembly as document A/41/49, are a realistic attempt to find solutions to the problems besetting our Organization, and I sincerely trust that the Assembly will see that in that serious light.
The world economic scene is just as gray and critical as the international political scene. For the third world in general the international economic environment has been terribly unfavorable, and for Africa in particular it has been and continues to be disastrous. We are all familiar with the problems of high interest rates, fluctuating commodity prices, the crushing debt burden said the very low levels of external concessional assistance. To these we must also add the devastating effects of such natural disasters as drought and the encroachment of the deserts, which not only threaten the viability of our agricultural sector but also Bake economic recovery even acre difficult.
African Governments and peoples are becoming increasingly aware that they more than anybody else just play a major role in their continent's economic regeneration. They are aware of their responsibility to effect and ensure the success of painful structural adjustment measures which aay not be without serious political and social consequences. However, there can be no denying that unless our efforts are generously supported and complemented by the international community, and especially the industrialized countries, Africa's economic recovery, growth and development prospects will continue to be remote. This position was Bade clear in the Africa Priority Program for Economic Recovery, submitted to the Assembly at its special session earlier this year on the critical economic situation in Africa.
The economies of African countries are of course an integral part of the world economy. Moreover, most of the economic problems confronting the African countries are also shared by the majority of third-world countries in Asia, Latin America and Oceania. That is why the Heads of state or Government of non-aligned countries paid attention to those problems during the recent Harare Conference. The non-aligned leaders rightly observed that the persistent world economic or is is underlying the importance of fundamental structural adjustments in international economic relations in order to create a just and equitable economic system promoting rapid and sustained economic growth and development throughout the world, especially in the developing countries.
It is now time that we reaffirmed our commitment to, and reiterated the continuing validity and relevance of, the Declaration and program of Action on the Establishment of a New International Economic order as enshrined in General Assembly resolutions 3201 (S-VI) and 3202 (S-VI), of 1 May 1974, as well as the Charter of Economic Rights and Duties of States, in General Assembly resolution 3281 (XXIX), of 12 December 1974, The lack of progress in the implementation of these and similar resolutions, despite the flexible and constructive attitude adopted by the developing countries, is deplorable. The Group of 77 must be commended for its tremendous efforts aimed at stimulating the stalled process of international negotiations through the implementation of the proposals of the seventh Conference of Heads of State or Government of Non-Aligned Countries, which include the launching of global negotiations in two phases: first, a program of immediate measures in areas of critical importance to developing countries, including the International Conference on Money and Finance for Development, and, secondly, a comprehensive reform of the existing inadequate, inscrutable and outdated international monetary and financial system.
He cannot but regret the fact that no progress has been made in the implementation of those, proposals, thanks to the intransigent positions adopted by some developed countries. This Assembly should stress the urgent need for the implementation of the program of immediate measures for the reactivation of the world economy.
For our part, we in the Movement of Non-Aligned Countries have requested the Group of 77 to continue its efforts to reactivate negotiations for the launching of global negotiations as soon as possible. He urge reciprocity and a demonstration of the necessary political will on the part of the developed countries to enable negotiations to be launched. These negotiations, in our view, should be of a global character and should be conducted within the framework of the united Nations.
At its fortieth session this Assembly, by its resolution 40/3, proclaimed 1986 the International Year of Peace. That proclamation was specially designed to provide all the people of the world, through their Governments, intergovernmental organizations, non-governmental organizations and as individuals, with a special opportunity to think about and do everything possible for the promotion of world peace.This move was prompted by international concern and anxiety about the continuing deterioration in the international situation from the economic, political and security point of view.
The continuing ares race and the concomitant production of more sophisticated weapons of death and destruction, as well as tensions which continue to characterize relations between the two super-Powers, all heighten the risk of a nuclear confrontation which is certain to lead to the destruction of mankind.
Moved by the same concerns and anxiety, the eighth Summit Conference of the Non-Aligned Countries addressed the Harare appeal on disarmament to the leaders of the United States and the Union of Soviet Socialist Republics, impressing upon the two that the struggle for peace and for the prevention of nuclear war is the principal task of our time. We appeal to them yet again to heed the voice of. the great majority of mankind that the irrational and suicidal nuclear arms race should be terminated forthwith.
By the end of this session and in the tradition of this lofty Assembly, dozens of resolutions will have been adopted. However, such resolutions trill not on their own produce real and concrete results towards the promotion of a world outlook characterized by a democratic and stable political atmosphere, a just and equitable international economic order, peace and confidence in the future. Only political will and statesmanship on the part of our leaders, especially the leaders of the more powerful countries, as well as a creative commitment to the principles of multilateralism on the part of all of us, will ensure a happy and safe world for all and for future generations.

